Allowability Notice
1. This action is in response to the amendment filed 28 January 2022.
2. Claims 1-3 and 5-8 are pending. Claims 4 and 9-19 are cancelled. Claims 1-3 and 5-8 are considered in this Office action

Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
4. Allowed Claims: Claims 1-3 and 5-8, are allowed.
5. Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:

35 U.S.C. 101
6. The claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process” or “Certain Method of Organizing Human Activity” such as transmitting, receiving, storing, and analyzing for requesting service providers in real time are integrated into a practical application.  The additional elements applies the judicial exception in a meaningful way by determining enabling a requestor such as customer to provide a request for service where the request includes type of service required and location where the service with map style graphical user interface for display of determination of location of the requestor and various real time notifications. Thus the claims are not directed at an abstract idea under 2A Prong 2 of the 2019 PEG, as they are integrated into a practical application and thus eligible under 35 USC §101 Alice.

35 U.S.C. 103
7. The following is an examiner's statement of reasons for allowance: The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The prior art of record fails to define a method including “…upon determination of the location of the requestor device, triggering a service requestor application of the service requestor device to display an interactive graphical user interface…a service requestor application of the service requestor device to display located service provider devices within the radius from a specified service location or satisfaction of the first criterion, on an interactive graphical user interface; triggering a service provider application of the service provider device to display an interactive graphical user interface that presents the service request and provides a service provider an opportunity to respond to the service request; Page 3 of 9receiving at least one second criterion comprising at least a service type, a preferred service provider, a service provider rating, a service provider certification, service location, a date, or a time; triggering a service requestor application of the service requestor device to display located service provider devices that satisfy the second criterion, on an interactive graphical user interface; triggering a service provider application of the service provider device to display an interactive graphical user interface that presents the service request and provides a service provider an opportunity to respond to the service request…upon receiving service provider acceptance of the service request, sending at least one first notification in real-time to the requestor device of the service request acceptance and triggering determining the movement of at least one service provider device within the radius from the specified service location; upon determination of movement of the movement of at least one service provider device within the radius from the specified service location…map-style iterative graphical user interface…”

The most closely applicable prior art of record is referred to in the Office Action mailed 28 January 2022 as Singh et al. (United States Patent Application Publication No. 2016/0381227).

Singh et al. provides allowing a customer to request a service and to very quickly be put in touch with a local service provider who can perform the requested service.

While Singh et al. is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while Singh et al. utilizes allowing a customer to request a service and to very quickly be put in touch with a local service provider who can perform the requested service Singh et al. fails to further assess the utilization of a specific radius for the service location and movement of the service provider. Accordingly, Singh et al. fails to teach the subsequent utilization of a specific radius for the service location and movement of the service provider.

Secondary reference to Mitchell et al. (United States Patent Application Patent No. 8364513) provides
According to Mitchell et al. fails to teach or render obvious at least a control system is configured to control scheduling and dispatch operations for work orders being handled by technicians. However, the control of scheduling and dispatch operations for work orders is not directed to the service location and movement of the service provider.

According, the Singh et al. in view of Mitchell et al. fails to teach or render obvious at least “…upon determination of the location of the requestor device, triggering a service requestor application of the service requestor device to display an interactive graphical user interface…a service requestor application of the service requestor device to display located service provider devices within the radius from a specified service location or satisfaction of the first criterion, on an interactive graphical user interface; triggering a service provider application of the service provider device to display an interactive graphical user interface that presents the service request and provides a service provider an opportunity to respond to the service request; Page 3 of 9receiving at least one second criterion comprising at least a service type, a preferred service provider, a service provider rating, a service provider certification, service location, a date, or a time; triggering a service requestor application of the service requestor device to display located service provider devices that satisfy the second criterion, on an interactive graphical user interface; triggering a service provider application of the service provider device to display an interactive graphical user interface that presents the service request and provides a service provider an opportunity to respond to the service request…upon receiving service provider acceptance of the service request, sending at least one first notification in real-time to the requestor device of the service request acceptance and triggering determining the movement of at least one service provider device within the radius from the specified service location; upon determination of movement of the movement of at least one service provider device within the radius from the specified service location…map-style iterative graphical user interface…” as required by claims 1-3 and 5-8.

8. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/               Examiner, Art Unit 3683                                                                                                                                                                                         	5/27/2022

/JOSEPH M WAESCO/               Primary Examiner, Art Unit 3683